UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 October 2, 2012 Commission File No.: 333-179140 BIOCANCELL LTD. (Translation of registrant’s name into English) Beck Science Center 8 Hartom St, Har Hotzvim Jerusalem 97775, Israel Tel: 972-2-548-6555 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes o No x Following is an English translation of the quarterly report of BioCancell Ltd. for the second quarter of 2012, originally filed in Hebrew with the Israel Securities Authority in Hebrew. BioCancellLtd Condensed Consolidated Financial Interim Statements As of June 30, 2012 The information contained in these financial statements constitutes an unofficialtranslation of the financial statementspublished by the Company in Hebrew. The Hebrew versionis the binding version. This translation was prepared for convenience purposes only. 2 Translated from the Hebrew Original BioCancell Ltd. Condensed Consolidated FinancialInterim Statements As of June 30, 2012 Table of Contents Page Condensed Consolidated Interim Financial Statements as of June 30, 2012: Condensed Consolidated Interim Statements of Financial Position 4 Notes to Condensed Consolidated Interim Financial Statements 5 3 BioCancell Ltd. Condensed Consolidated Interim Statements of Financial Positionas of June 30, 2012 (Unaudited) Note NIS thousands Current assets - Total current assets - Liabilities Stockholders' equity - Total stockholders' equity - Aharon Schwartz Jonathan Burgin Or Dolev Chairman of the Board Chief Executive Officer Controller Approval date of the financial statements: August 30, 2012 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 BioCancell Ltd. Notes to the Condensed Consolidated Interim Financial Statements as of June 30, 2012 Note 1 - General A. The Company was associated and registered in Israel on September 22, 2011 under the Companies Law, 1999 (hereafter – "the Companies Law"), as a private company limited in shares named BioCancell Ltd. (hereafter – "the Company"). The Company is a shell company with no operations, assets or liabilities, which was founded only for the purpose of a reorganization of BioCancell Therapeutics Inc. (hereafter – "BioCancell US") (a company engaged in the development of drugs to treat cancer), which will include a reverse (three-way) merger (hereafter – "the Merger"), as a result of which will be that the stockholders of BioCancell US will receive, in consideration for their shares (in BioCancell US), shares of the Company, which will hold all of the issued capital of BioCancell US. The Merger does not include any change in the operations of BioCancell US (or in its subsidiary) or in the stockholding percentage of the existing stockholders in BioCancell US.When the Merger closes, the Company should constitute a mirror image of BioCancell US in all that relates to the Company's operations and the stockholding percentages of its stockholders. With the execution of the allotment of the Company's shares to the present stockholding public of BioCancell US, against the transfer of their holdings in BioCancell US to the Company, the Company will become a public company, as defined in the Companies Law, and report in accordance with the provisions of Chapter VI of the Securities Law. Under the terms of the Merger, also exchanged will be additional securities that BioCancell US allotted, as follows: (a) subject to the approval of separate general meetings of the warrant holders (Series 3 and Series 4), Series 3 and Series 4 warrants will be exchanged for warrants of the Company; (b) options in the employee options plans from 2004 and 2007 for compensation to employees, officers and consultants, exercisable for shares of BioCancell US, will be exchanged for the said warrants exercisable for shares of the Company; (c ) subject to receipt of approval from those holding non-marketable warrants that were allotted to private investors in 2010, the said warrants will be exchanged for non-marketable warrants, exercisable for/convertible to the Company's shares; (d) non-marketable warrants that were allotted to private investors in 2008 will be exchanged for non-marketable warrants exercisable for the Company's shares, (e) the convertible loans that BioCancell US received in July 2008 will be converted or repaid, according to their terms, by July 30, 2012,before the closing of the Merger.Under the terms of the Merger, the shares of BioCancell US resulting from the conversion of the convertible loans will be replaced by the Company's shares. On August 9, 2012, all of the conditions for completion of the restructuring were fulfilled and the merger certificate was received from the Secretary of State of Delaware, U.S.,which is evidence that the Merger was executed in accordance with Delaware Law. On August 14, 2012, the Company completed the Merger and trading commenced in the shares and Series 1 and 2 warrants.The shares and Series 3 and 4 warrants of BioCancell Therapeutics Inc. were de-listed. Since the Company purchased the shares from the future Subsidiary and since the Company is unable to be deemed a buyer, the purchase is not deemed a business combination under Amended International Financial Reporting Standard No. 3 (IFRS 3R).Accordingly, the Company will treat the purchase in a manner similar to a pooling of interests.The Company prepared pro forma consolidated financial statements for the purpose of their inclusion in the prospectus for the initial public offering of the Company's shares on the Tel Aviv Stock Exchange, which reflects the Merger as though it had always taken place, and essentially reflects the accounting treatment following the occurrence of the merger.Therefore, the pro forma consolidated financial statements include the pro forma consolidated balance sheets, results of operations and consolidated cash flows of BioCancell US and its subsidiary, which were merged with the new parent company. 5 BioCancell Ltd. Notes to the Condensed Consolidated Interim Financial Statements as of June 30, 2012 Note 1 - General C. Reporting entity BioCancell Ltd. (hereafter – "the Company") was associated and registered in Israel on September 22, 2011 under the Companies Law, 1999 (hereafter – "the Companies Law"), as a private company limited in shares named BioCancell Ltd. (hereafter – "the Company").The Company operates in Israel and its official address is 8 Hartom Street, Jerusalem. The biotechnology industry, in which the Group operates, is characterized by strong competition, resulting from the risk of frequent technological changes.Entry into this market requires the investment of considerable resources and continuous development.The Group's future success is dependent on several factors, including the quality of the product's technology, the product's price, and the creation of an advantage over the competition. The Group's product is in the development stage. Therefore, there is no certainty regarding the Group’s ability to complete the product’s development, receipt of regulatory permits, and success of its marketing. The continuation of the stages of development and the realization of assets related to the planned activities depend on future events, including the receipt of additional financing and achieving operational profitability in the future. The Group is working to raise the capital needed for continuing its operations, although, as of the Balance Sheet date, there is still significant doubt as to the Company's ability to continue operating as a “going concern”.As of the approval date of the financial statements, the Group believes that it has sufficient financing to meet its planned operating needs until September 2012. Note 2 – Presentation basis of financial statements A. Declaration of Compliance with International Financial Reporting Standards These condensed consolidated interim financial statements were prepared in conformity with Regulation 38B of the Securities Regulations (Periodic and Immediate Reports), 1970, based on the assumptions provided in Note 1B above, and do not include all the information required in full annual financial statements. . Note 3 – Share Capital Number of ordinary shares Authorized Issued Number of shares, par value NIS 0.01 each 1 On September 22, 2011, the Company issued one ordinary share, par value NIS 0.01. Immediately after the Reorganization, the issued and outstanding capital is expected to be 39,391,291 ordinary shares, par value NIS 0.01 each. Note 4 – Subsequent event On August 14, 2012, the Company completed the Merger and trading commenced in the shares and Series 1 and 2 warrants.The shares and Series 3 and 4 warrants of BioCancell Therapeutics Inc. were de-listed. 6 BioCancell Ltd. Condensed Consolidated Financial Interim Statements Proforma As of June 30, 2012 The information contained in these financial statements constitutes an unofficialtranslation of the financial statementspublished by the Company in Hebrew. The Hebrew versionis the binding version. This translation was prepared for convenience purposes only. Translated from the Hebrew Original BioCancell Ltd. Condensed Consolidated FinancialInterim Statements Proforma As of June 30, 2012 Table of Contents Page Condensed Consolidated Interim Financial Statements Proforma as of June 30, 2012: Condensed Consolidated Interim Pro Forma Statements of Financial Position 3 Condensed Consolidated Interim Pro Forma Statement of Operations 4 Condensed Consolidated Interim Pro Forma Statements of Changes in Equity 5 Condensed Consolidated Interim Pro Forma Statements of Cash Flows 6 Notes to Condensed Consolidated InterimPro Forma Financial Statements 7-13 2 BioCancell Ltd. Condensed Consolidated Interim Pro Forma Statements of Financial Positionas of June 30, June 30, December 31, (Unaudited) (Unaudited) (Audited) Note NIS thousands NIS thousands NIS thousands Assets Cash and cash equivalents Short-term deposits - - - Receivables and other current assets Total current assets Long-term prepaid expenses 51 Assets of employee benefit plans, net Property and equipment, net Intangible assets, net 5 17 11 Total long-term assets Total assets Liabilities Trade accounts payable Payables and other current liabilities Short-term employee benefits Liability for underwriter commissions 8 30 Liability for repayment of grant Convertible notes payable - Total current liabilities Convertible notes payable 4 - - Long-term derivatives 4 Total long-term liabilities Total liabilities Stockholders' equity (deficit) Common stock Additional paid-in capital Capital reserve for share-based payments Accumulated deficit ) ) ) Total stockholders' deficit ) ) ) Total liabilities and stockholders' equity Aharon Schwartz Jonathan Burgin Or Dolev Chairman of the Board Chief Executive Officer Controller Approval date of the financial statements: August 30, 2012 The accompanying notes are an integral part of these condensed consolidated interim proforma financial statements. 3 BioCancell Ltd. Condensed Consolidated Interim Pro Forma Statements of Operations Six-month period ended Three-month period ended Year ended June 30 June 30 June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) Note NIS thousands Research and development expenses Less: Chief Scientist and BIRDFoundation grants ) Research and development expenses, net General and administrative expenses Operating loss Finance income ) ) - ) ) Finance expenses Net change in fair value of financial instruments designated as fair value through profit or loss 4 ) Finance expenses (income), net ) ) ) Loss for the year attributable to stockholders of the Company Basic loss per share (in NIS): Basic and Fully-diluted loss Number of shares used to calculate basic and fully-dilutedloss per share (share thousands) The accompanying notes are an integral part of these condensed consolidated interim pro forma financial statements. 4 BioCancell Ltd. Condensed Consolidated Interim Pro Forma Statements of Changes in Equity Capital reserve for Additional stock- Accumu- Total Common paid-in based lated equity stock capital payment deficit (deficit) NIS thousands For the six-month period ended June 30, 2012 (Unaudited) Balance as of January 1, 2012 (Audited) ) ) Issuance of shares - - Stock-based payment 1 - Loss for the period - - - ) ) Balance as of June 30, 2012 (Unaudited) ) ) For the three-month period ended June 30, 2012 (Unaudited) Balance as of April 1, 2012 (Unaudited) ) ) Stock-based payment - - - Loss for the period - - - ) ) Balance as of June 30, 2012 (Unaudited) ) ) For the six-month period ended June 30, 2011 (Unaudited) Balance as of January 1, 2011 (Audited) ) Exercise of warrants - ) - 91 Stock-based payment - - Loss for the period - - - ) ) Balance as of June 30, 2011 (Unaudited) ) ) For the three-month period ended June30, 2011 (Unaudited) Balance as of April 1, 2011 (Unaudited) ) ) Exercise of warrants - 35 (9 ) - 26 Stock-based payment - - - Loss for the period - - - ) ) Balance as of June 30, 2011 (Unaudited) ) ) For the three-month period ended For the year ended December 31, 2011 (Audited) Balance as of January 1, 2011 (Audited) ) Exercise of warrants 9 ) - Issuance of warrants 2 - - Stock-based payment - - - Loss for the year - - - ) ) Balance as of December 31, 2011 (Audited) ) ) The accompanying notes are an integral part of these condensed consolidated interim proforma financial statements. 5 BioCancell Ltd. Condensed Consolidated Interim Proforma Statements of Cash Flows Six-month period ended Three-month period ended Year ended June30 June30 June30 June30 December 31 NIS thousands Cash flows generated by operating activities Loss for the period ) Finance costs, net ) ) ) Depreciation of property and equipment 48 48 24 24 96 Amortization of intangible assets 6 7 3 4 13 Stock-based payment Change in receivables and other current assets 47 ) ) Change in trade accounts payable ) 2 38 ) Change in other payables ) 37 Change in employee benefits and provisions 6 (5 ) ) ) - 3 - ) Liability for repayment of grant 39 83 21 Interest paid ) Interest received 51 - Income tax paid - - - Net cash outflows generated by operating activities ) Cash flows generated by investing activities Short-term deposits - - Purchase of property and equipment (1
